Response to Amendment (No. 7 continued)
	Applicant’s claim amendments filed 07/20/2022 contain only an amendment to claim 7 to address a claim objection regarding a minor informality as set forth in the previous action. The subject matter of all pending claims remains the same as the previous claim set filed 01/14/2022 and the instant claims are subject to the same rejections as set forth in the action dated 04/26/2022. 

Response to Arguments (No. 12 continued)
Applicant's arguments filed 07/20/2022 with regards to the prior art teachings of Lee (KR101516567B1), Nagata (US 2013/0271248), Muramatsu (WO 2018/074162 A1), Toshiaki (JPH06163226A), and Nakamura (US 2008/0247898) have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the cooling rate range in the second stage heat treatment discussed in Toshiaki of 10-100 ºC/min is not sufficient to render obvious the claimed cooling rate of 90 to 100 ºC/min. Particularly, Applicant points to MPEP 2144.05(I) and 2144.08 to cite rationale that, in summary, provide that an encompassing prior range somewhat narrower than a claimed range is sufficient to establish a prima facie case of obviousness; however, if a range is more broad as to encompass a large number of embodiments, the situation may be analogous to the obviousness of a species when a prior art discloses a genus, and the fact that a claimed species is encompassed by the prior art is not sufficient by itself to establish a prima facie case of obviousness. Applicant submits that the range in Toshiaki is ten times broader than the claimed range and that the claimed range is not somewhat narrower than the prior art range but rather is narrower by a factor of 10. The Examiner notes that MPEP 2144.08(II)(A) provides direction for making a determination on the obviousness of a species when prior art teaches a genus, particularly, determining whether one of ordinary skill in the art would have been motivated to select the claimed species. The fact-findings should specifically articulate what teachings or suggestions in the prior art would have motivated one of ordinary skill in the art to select the claimed species or subgenus. Kulling, 897 F.2d at 1149, 14 USPQ2d at 1058; Panduit Corp. v. Dennison Mfg. Co., 810 F.2d 1561, 1579 n.42, 1 USQP2d 1593, 1606 n.42 (Fed. Cir. 1987). As stated in the previous action, Toshiaki expressly teaches sufficient motivation for the entirety of the cooling rate range disclosed for the three-stage heat treatment. Toshiaki teaches achieving stable and high magnetic properties, particularly a higher coercive force, through use of the cooling rate range to the second stage of 10-100 ºC/min [0006-0007], such that one of ordinary skill in the art would be motivated to select any cooling rate falling within the range of Toshiaki, including those shared with the claimed range. While MPEP 2144.08(II)(A)(4)(a) also states that there is no absolute correlation between the size of the prior art genus and a conclusion of obviousness. See, e.g., Baird, 16 F.3d at 383, 29 USPQ2d at 1552, it is noted that the cooling rate range in Toshiaki is not ten times broader than the claimed range, but is instead nine times broader. As the prior art range is sufficient to render obvious the claimed range, the burden is on Applicant to show that the claimed range of 90-100°C/min is critical and nonobvious over the applied prior art range. However, no evidence of a criticality or unexpected results has been provided. See MPEP 2144.05(II1)(A) and 716.02.
Applicant continues that the differences between the prior art reference and claimed invention as a whole are obvious in considering specific Examples 2 and 3 in Toshiaki which utilize a cooling rate of 50 ºC/min, which does not overlap with or is near the claimed range. The Examiner notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. The cooling rate range in Toshiaki of 10-100°C/min [0004] is relied upon to render obvious the claimed feature, not the disclosed examples.
Regarding claim 6, Applicant argues that Nagata fails to disclose the feature in claim 6 of a second heavy rare earth compound obtained by mixing at least 10 wt% of a Tb-H compound with a balance of a Tb-F compound. The Examiner notes that Nagata teaches the use of a terbium hydride powder as a diffusion material, which is sufficient to render obvious the claimed application material containing 10 wt% Tb-H, wherein the open-ended range includes 100 wt% Tb-H. If Applicant intends a significant Tb-F content (and similarly significant Tb-F and Dy-F contents in claim 9), it is suggested to the claim include a Tb-H content exclusive of, or just below, 100 wt%. 
Regarding claim 9, Applicant argues that the cited portions of Nakamura teach mixtures of dysprosium fluoride with lanthanum hydroxide and neodymium oxide, and that the claimed ratio applies to the first and second heavy rare earth compounds and the cited passages of Nakamura fail to teach the claimed mixture at the claimed ratio. The Examiner notes that, as applied in the rejection, the teachings of Nakamura are not relied upon alone to render obvious the claimed features. Starting from the combination of Lee and Nagata, Nagata teaches diffusion materials containing a mixture of Dy and Tb hydrides and fluorides with a content of Dy and Tb being at least 30 at% [0051-00052]. Nakamura further teaches a diffusion powder may be a mixture of fluorides and hydrides of Dy and Tb [0037, 0041]. While Nakamura does not provide specific mixing ratios for Dy-H/Dy-F and Tb-H/Tb-F compound mixtures, Nakamura provides several examples for Dy-F compound mixtures with Tb-B4 and other rare earth compounds mixed at suitable ratios from 1:0.11-0.66 [0101, 0125, 0140], with sufficient motivation that the magnets produced in Nakamura exhibit high performance while using a minimal amount of Dy and Tb [0010]. As such, one of ordinary skill in the art would have been motivated to apply the Dy-compound mixture ratios suggested by the examples in Nakamura to the diffusion materials containing a mixture of Dy and Tb hydrides and fluorides as taught by the combination of Lee and Nagata. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736